Writ of habeas corpus in the nature of an application to set bail upon Queens County indictment No. 1901/11.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that bail on Queens County indictment No. 1901/11 is set in the sum of $500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $500,000 as a cash bail alternative, and on the following conditions: (1) the defendant shall surrender his passport to the District Attorney of Queens County, and (2) *684the defendant shall remain within the State of New York. Mastro, A.EJ., Hall, Lott and Sgroi, JJ., concur.